Citation Nr: 1334585	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  11-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected residuals of retained shrapnel wound to the lower back.

2.  Entitlement to special monthly compensation based upon the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from August 1951 to July 1953.  His decorations include the Bronze Star and Purple Heart Medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  In February 2010, the RO implemented an October 2009 Board decision granting service connection for residuals of retained shrapnel wound to the lower back, and assigned an initial zero percent disability rating, effective as of June 7, 2004.  In November 2010, the RO denied special monthly compensation based upon the need for aid and attendance or by reason of being housebound.  The Veteran expressed disagreement with the initial disability rating assigned for the service-connected residuals of retained shrapnel wound to the lower back, and with the denial of special monthly compensation, and perfected as substantive appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a higher initial disability rating for the service-connected residuals of retained shrapnel wound to the lower back is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress disorder (PTSD), rated as 
50 percent disabling, and residuals of retained shrapnel wound to the lower back, currently rated as noncompensable.

2.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities are shown to render him unable to tend to the basic functions of self care without regular assistance from another person and vulnerable to the hazards and dangers incident to his environment. 


CONCLUSION OF LAW

The criteria for the assignment of special monthly compensation based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  As the Board is granting in full the benefit sought, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Aid and Attendance

Special monthly compensation is payable to a Veteran who, as a result of his service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

Under 38 C.F.R. § 3.351(c), a Veteran will be considered in need of regular aid and attendance if he or she has sustained the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The Veteran has not contended, nor does medical evidence show, that he has sustained an anatomical loss or loss of use of both feet, or of one hand and one foot, is legally blind, or confined to a nursing home because of mental or physical incapacity.  Thus, the remaining question is whether there is a factual need for aid and attendance.

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

Also, under this section, "bedridden" status will be a proper basis for the determination of the need for regular aid and attendance.  For the purposes of this section, "bedridden" means that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. 

Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's conditions are such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").

In the present case, service connection is in effect for PTSD, rated as 50 percent disabling, and residuals of retained shrapnel wound to the lower back, currently rated as noncompensable. 

The Board finds that after a careful review of the medical evidence and by resolving the Veteran the benefit of the doubt, special monthly compensation based on the need for regular aid and attendance of another person is warranted.

Various VA outpatient treatment records dated from August 2004 to November 2010 shows that the Veteran was treated intermittently for various disorders, to include a history of obstructive hydrocephalus for which he was treated with the surgical implantation of a shunt, memory loss, depression, and PTSD.  In VA treatment records dated in 2007 and 2008, the Veteran's spouse is noted to indicate that the Veteran would experience memory loss that was sometimes worse and sometimes the same as it was prior to his stent implantation.  A history of dementia due to obstructive hydrocephalus, PTSD, was also noted.

A VA Examination for Housebound Status or Permanent Need for Aid and Attendance (VA Form 21-2680) dated in June 2010 shows that the Veteran was given a complete diagnosis of dementia due to obstructive hydrocephalus, PTSD, and atrial fibrillation.  He was not hospitalized.  He was said to be able to feed himself, but unable to prepare his own meals.  He needed assistance in bathing and tending to other hygiene needs, in that he could not get into the shower unassisted.  He was not legally blind.  He did not require nursing home care.  He did require medication management in that a caregiver organized medications in a pill box and administered them.  He did not have the ability to manage his own financial affairs.  The examiner added that the Veteran needed assistance dressing himself, was unable to do buttons or shoelaces.  He would experienced occasional incontinence.  Walking ability was said to come and go; his legs were weak, and he could not stand without a walker.  Forgetfulness would lead to the occasional incontinence.  He would leave home for medical appointments with his spouse.  A walker and wheelchair were said to be required for ambulation of five feet.

A VA aid and attendance examination report dated in September 2010 shows that it was indicated that the Veteran was not able to drive and would use a walker and wheelchair for ambulation.  The examiner noted a history of falls, weakness and memory problems due to multiple conditions including atrial fibrillation, bilateral rotator cuff injuries, and obstructive hydrocephalus.  The examiner added that the Veteran's spouse was his main caregiver and would assist with bathing, dressing and transferring.  Following examination of the Veteran, the examiner concluded that he was currently wheelchair bound and required aid at present, but that the cause of the need for assistance was his non-service-connected obstructing hydrocephalus.

A VA Form 21-2680 dated in September 2011 shows that the Veteran was given a complete diagnosis of dementia, PTSD, and obstructive hydrocephalus.  He was not hospitalized.  He was said to be able to feed himself, but unable to prepare his own meals.  He needed assistance in bathing and tending to other hygiene needs (bathing, dressing, and grooming).  He was not legally blind.  He did not require nursing home care.  He did require medication management as his spouse would administer medications.  He was said to have the ability to manage his own financial affairs.  The examiner added that the Veteran needed assistance dressing himself and transferring.  He was said to have poor balance.  His memory loss was said to result in his being unable to care for himself due to medical condition.  He would no longer drive himself and required assistance in leaving home, which was very rarely.  He was said to be wheelchair bound and needed to be pushed.
In correspondence dated in August 2011, and in a September 2011 Appeal To Board of Veterans' Appeals (VA Form 9), the Veteran's spouse asserted that the Veteran's PTSD resulted in memory loss, which was one of the reasons the Veteran needed aid and attendance.

Having carefully considered the evidence as set forth above, the Board finds the medical evidence of record is in relative equipoise as to whether the Veteran is in need of regular aid and attendance of another person due to his service-connected disabilities.  While the medical evidence clearly suggests that the Veteran is in need of regular aid and attendance of another person, it is unclear whether such is needed because of the Veteran's service-connected PTSD or his non-service-connected disabilities, to specifically include the obstructive hydrocephalus.  In this regard, the Board finds probative the June 2010 VA Form 21-2680 which provided a diagnosis of dementia due to obstructive hydrocephalus, PTSD, and atrial fibrillation, as equating to the level of assistance described in the examination report.  These findings were substantially reiterated in the September 2011 VA Form 21-2680.  The Board recognizes that the VA examiner in September 2010 concluded that the Veteran's need for assistance was his non-service-connected obstructing hydrocephalus.  However, this VA examiner did not address any of the service-connected disabilities, nor discuss their impact on the Veteran's need of regular aid and attendance of another person.  As such, the Board finds that, at the very least, it is not possible to separate the effects of the service-connected disabilities, to specifically include the PTSD, versus the non-service-connected disabilities.  Therefore, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing the need for the aid and attendance of another to the service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The medical evidence shows that the Veteran needs assistance with preparing meals, dressing, bathing, hygiene, medication management, and ambulation.  The Veteran's treating VA physician concluded that such was at least in part, the result of his service-connected PTSD.  The Board notes that the criteria listed in 38 C.F.R. § 3.352(a) do not all need to be met, but rather at least some of the criteria as demonstrated herein above.

When, after careful consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By "reasonable doubt" is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim; it is a substantial doubt that within the range or probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board need not decide whether the Veteran was entitled to special monthly compensation at the housebound rate because that matter has become moot, as special monthly compensation based on the need for aid and attendance is the greater monetary benefit.  Compare 38 U.S.C.A. § 1114(l) with 1114(s).


ORDER

Special monthly compensation based on the need of aid and attendance is granted.


REMAND

Unfortunately, a remand is required in this case as to the issue of an initial compensable disability rating for service-connected residuals of retained shrapnel wound to the lower back.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran asserts that his symptoms are more disabling than reflected by the currently assigned noncompensable disability rating.  The Veteran's disability is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 5320-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  Diagnostic Code 5320 provides the rating criteria for rating muscle injuries, and Diagnostic Code 7805 provides the rating criteria for scars.  During a July 2009 hearing, the Veteran described that the  symptoms associated with the residuals of the shrapnel wounds extended beyond the manifestation of muscle impairment and a residual scar.  In this regard, the Veteran indicated that he had related arthritis in the back.  To date, the Veteran has not been evaluated for additional residuals attributed to the retained shrapnel wound to the lower back, to include any orthopedic and neurological manifestations.  As such, the Board finds that a VA examination to assess the current nature and severity of the service-connected residuals of retained shrapnel wound of the lower back must be provided.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for the residuals of retained shrapnel wound of the lower back should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and severity of the residuals of his service-connected residuals of retained shrapnel wound to the lower back.

The entire claims file must be made available to the examiner in conjunction with conducting the examination of the Veteran.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished. 

The examiner is requested to identify all residuals attributable to the Veteran's service-connected shrapnel wounds to the low back, to include any scars, muscle, orthopedic, and neurological manifestations. 

The examiner should note the range of motion of the affected area, to include an assessment of whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right thigh is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner is requested to specifically discuss the severity of any muscle impairment, and identify which, if any, muscle groups are involved. 

The examiner is also requested to describe in detail the Veteran's scars. 

Finally, the examiner is requested to specifically discuss the extent, if any, of paralysis of the nerves involved, if present. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


